DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Zimberlin Eastman on 03/14/2022.
The application has been amended as follows: 
Claims 1, 2, 7-11, and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn claim 15 is now canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ESSERS et al., the closest prior art of record, fails to teach wherein the heterophasic propylene copolymer comprises (A), (B), or (C) as recited. 
ESSERS teaches soft touch compositions comprising polymer component which can be prepared by combining a polypropylene homopolymer and an ethylene-propylene copolymer together as a first component (Abstract; [0014-0015]). The polymer component has a heterophasic structure which comprises 5 to 50 wt% of a dispersed copolymer of ethylene and propylene [0016] (which reads on at least one heterophasic propylene copolymer). The composition can comprise an additive including talc in the amount of 0 to 10 wt% [0028], 0.1 to 1 wt% of oleamide and/or erucamide [0030] such as Crodoamide ORX ([0053]; Table 1) (which read on at least one amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part as claimed), and antioxidant in the amount of 0.1 to 2 wt% [0032] such as IRGAFOS ™B225 and IRGAFOS ™168 (which read on a phenolic antioxidant as claimed) . An article molded from the composition can be used in applications can be used as parts for automotive exterior and interior applications including bumper fascia, instrument panels, console, interior trim parts, door panels, door grips (e.g., interior), shift boot , and dash board [0039]. However, ESSERS fails to teach the heterophasic propylene copolymer comprises (A), (B), or (C) as recited. Therefore, ESSERS fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763